Order entered August 22, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-01118-CV

                      BRIGETTA D'OLIVIO, Appellant

                                      V.

                 HILARY THOMPSON HUTSON, Appellee

               On Appeal from the County Court at Law No. 2
                           Collin County, Texas
                   Trial Court Cause No. 002-02704-2020

                                   ORDER

      Before the Court is appellant Brigetta D’Olivio’s emergency motion for

ruling, in which she asks us to rule on the following motions: (1) emergency

motion to reconsider the order denying appellant’s emergency motion to abate and

(2) emergency motion for permission to extend time to file motion for rehearing

and motion for en banc reconsideration. The Court has ruled on these motions.

Accordingly, we DENY the motion for ruling as moot.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE